Order entered February 4, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00789-CV

                               DORIS A. HOUSTON, Appellant

                                                 V.

                       CITY OF DALLAS, SELF INSURED, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-05515-2017

                                            ORDER
       On December 18, 2018, we granted appellant an extension of time to file a corrected brief

and ordered the brief be filed no later than January 17, 2019. To date, however, the brief has not

been filed. Accordingly, we ORDER the brief be filed no later than February 14, 2019. We

caution appellant that failure to comply may result in dismissal of the appeal without further

notice. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),(c).




                                                       /s/   KEN MOLBERG
                                                             JUSTICE